DETAILED ACTION
	For this Office action, Claims 1-8, 10-13 and 15-20 are pending.  Claims 9 and 14 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 September 2021, with respect to the grounds of rejection of the pending claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 22 September 2021.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 September 2021, with respect to the rejections of claims 1-8, 10-13 and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(a) and 35 U.S.C. 103.  Applicant has amended independent Claims 1 and 18 to further clarify and narrow the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (herein referred to as “Olesen”, US Pat Pub. 2011/0261164) in view of Baba et al. (herein referred to as “Baba”, US 5774633) and Patel, US Pat Pub. 2016/0022568.
Regarding instant Claim 1, Olesen discloses a computer-implemented method (Abstract; Paragraph [0021]; Paragraph [0081]; Paragraph [0099]; computer controlled method for determining amount of biological contaminants in a liquid sample, including control for water parameters such as pH and oxygen level), the method comprising: obtaining a sensed image of a sample (Figure 1; Paragraph [0011]; Paragraph [0011]; Paragraph [0038]; Paragraph [0039]; Paragraph [0081]; optical detection assembly is a sensor that captures images in a liquid sample); identifying a plurality of types of filamentous shapes in the image, wherein the identified types comprise one or more of 
However, Olesen is silent on obtaining a sample from an activated sludge aerated tank of bulk liquid or surface foam and second determining whether to perform 
Baba discloses a supporting neural network method for process operation in the same field of endeavor as Olesen, as it solves the mutual problem of providing image information on bacteria in a bulk liquid sample (Abstract; Figure 1; Col. 6, Line 60-Col. 7, Line 7).  Baba further discloses obtaining a sample from an activated sludge aerated tank bulk liquid and performing corrective action on said activated sludge aerated tank based on a detection of bacteria from an image in order to control the activated sludge aerated tank based on the amount of bacteria present in the sample and contents of the tank (Figure 15; Col. 6, Lines 36-56; Col. 26, Line 59-Col. 28, Line 19; image taking instruments such as a marine camera capture imaging of bacteria present in aerated tank 15; output of corrective action or further control such as air flow rate or return sludge pumps is based on imaging information detected).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample taking and corrective action of Olesen to further comprise a sample from an activated sludge aerated tank of bulk liquid and performing a corrective action at the activated sludge aerated tank as taught by Baba because Baba discloses such sampling and performance controls the activated sludge aerated tank based on the amount of bacteria present in the sample and contents of the tank (Baba, Figure 15; Col. 6, Lines 36-56; Col. 26, Line 59-Col. 28, Line 19).
However, the combined references are silent on identifying a type of filamentous shape other than an ellipse.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identified types of Olesen by further comprising railroad track or branching types as taught by Patel because Patel discloses the identification of such shapes allows for the determination of a plurality of differently shaped bacteria (Patel, Paragraphs [0077]-[0078]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Olesen further discloses wherein the sensed image is a magnified image (Paragraph [0041]; optical detection assembly provides different magnification of images).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Olesen further discloses wherein the report indicates the corrective action, such that the corrective action is performed (Paragraph [0089]; Paragraph [0094]; Paragraph [0099]; adjustment of environment as required is performed and controlled).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Olesen further discloses comprising: second detecting one or more of location of a presence of a cell septa (Paragraph [0094]; image analysis 
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Olesen further discloses wherein the corrective action is based on a probable cause, and wherein the probable cause is determined based on a type of indicator organism present in the sample, the presence being determined based on the identification and the detection (Figure 1; Paragraph [0089]; Paragraph [0094]; Paragraph [0099]; growth curves observed, determined, and reported of detected microorganisms; system also controls sample environment parameters such as ion concentrations and pH value of liquid).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Olesen further discloses wherein the sample consists of a layer interposed between a microscope slide and a covering sheet (Figure 1; Paragraph [0140]; first confinement 26 and second confinement 28 comprise sample confinement area and serve as covering and microscope slide with respect to the lens of the image collecting device).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Olesen further discloses wherein the sensor is a camera of a mobile device (Abstract; Paragraph [0151]; any kind of digital camera for use in 
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Olesen further discloses comprising providing a microscope, wherein the sensor is operably coupled to the microscope (Paragraph [0041]; Paragraph [0151]; optical detection assembly provides different magnification of images; camera is sensor; magnification changing of optical detection and ability to detect microorganisms shows optical detection performs the capabilities of a microscope and may be considered one).  
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Olesen further discloses dynamically determining corrective action in real-time without having to remove the sample from among the liquid (Paragraph [0089]; Paragraph [0094]; Paragraph [0099]; Baba, Figure 15; Col. 6, Lines 36-56; Col. 26, Line 59-Col. 28, Line 19; device may provide data on cell viability along with growth curves, liquid sample environment control also provided to control or adjust liquid sample environment such as ion concentration and pH; viability and growth would require observation of liquid sample environment, can be performed continuously and in real time; imaging would not require sample removal from activated sludge aerated tank).
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Olesen further discloses comprising third detecting that a clarity quality of the image does not satisfy a criterion (Paragraph [0024]; parameters are set and adjusted to require a certain image quality); and responsive to the third detection, 
Regarding instant Claim 13, Claim 3, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose comprising separating contaminated solids based on the corrective action and/or report (Paragraph [0099]; Baba, Figure 15; Col. 6, Lines 36-56; Col. 26, Line 59-Col. 28, Line 19; corrective action may be performed to enhance separation of solids).  
Regarding instant Claim 15, Claim 1, upon which Claim 15 is dependent, has been rejected above.  Olesen further discloses wherein a probable cause is selected among a low dissolved oxygen and a low pH (Paragraph [0094]; Paragraph [0099]; pH and dissolved oxygen, among other parameters, are controllable through the system and can be adjusted to vary growth of microorganisms).  
Regarding instant Claim 18, Olesen discloses a system (Abstract; system for obtaining a series of images), comprising: (Paragraph [0011]; Paragraph [0011]; Paragraph [0038]; Paragraph [0039]; Paragraph [0081]; optical detection assembly is a sensor that captures images in a liquid sample); non-transitory memory (Paragraph [0017]; storing device with volatile memory unit); and a processor coupled to the memory storing instructions (Paragraph [0021]; computer provides processor) that, when executed, cause the processor to perform: obtaining a sensed image of bulk liquid (Figure 1; Paragraph [0011]; Paragraph [0011]; Paragraph [0038]; Paragraph [0039]; Paragraph [0081]; optical detection assembly is a sensor that captures images in a 

Baba discloses a supporting neural network method for process operation in the same field of endeavor as Olesen, as it solves the mutual problem of providing image information on bacteria in a liquid sample (Abstract; Figure 1; Col. 6, Line 60-Col. 7, Line 7).  Baba further discloses obtaining a sample from an activated sludge aerated tank bulk liquid and performing corrective action on said activated sludge aerated tank based on a detection of bacteria from an image in order to control the activated sludge aerated tank based on the amount of bacteria present in the sample and contents of the tank (Figure 15; Col. 6, Lines 36-56; Col. 26, Line 59-Col. 28, Line 19; image taking instruments such as a marine camera capture imaging of bacteria present in aerated tank 15; output of corrective action or further control such as air flow rate or return sludge pumps is based on imaging information detected).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample taking and corrective action of Olesen to further comprise a sample from an activated sludge aerated tank of bulk liquid and performing a corrective action at the activated sludge aerated tank as taught by Baba because Baba discloses such sampling and performance controls the activated sludge aerated tank based on the amount of bacteria present in the sample and contents of the tank (Baba, Figure 15; Col. 6, Lines 36-56; Col. 26, Line 59-Col. 28, Line 19).

Patel discloses a composition for oral care in the same field of endeavor as the combined references, as it solves the mutual problem of using imaging to detect filamentous shapes of bacteria (Paragraphs [0077]-[0078]).  Patel discloses imaging software that identifies a plurality of bacteria shapes, such as rods and filament shapes, in order to identify and determine a plurality of differently shaped bacteria (Paragraphs [0077]-[0078]; railroad track/branch types).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identified types of Olesen by further comprising railroad track or branching types as taught by Patel because Patel discloses the identification of such shapes allows for the determination of a plurality of differently shaped bacteria (Patel, Paragraphs [0077]-[0078]).  
Regarding instant Claim 19, Claim 18, upon which Claim 19 is dependent, has been rejected above.  Olesen discloses wherein the sensed image is a magnified image (Paragraph [0041]; optical detection assembly provides different magnification of images).  
Regarding instant Claim 20, Claim 18, upon which Claim 20 is dependent, has been rejected above.  Olesen further discloses wherein the report indicates the corrective action such that the corrective action is performed (Paragraph [0089]; Paragraph [0094]; Paragraph [0099]; adjustment of environment as required is performed and controlled).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (herein referred to as “Olesen”, US Pat Pub. 2011/0261164) in view of Baba et al. (herein referred to as “Baba”, US 5774633) and Patel, US Pat Pub. 2016/0022568, as applied to claim 1 above, and further in view of Nikitin et al. (herein referred to as “Nikitin”, US Pat Pub. 2003/0190673).
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Olesen disclose the detection of growth of microorganisms and the presence of such growth (Paragraph [0094]).
	However, Olesen is silent on detecting the presence of a secreted elevated polysaccharide. 
	Nikitin discloses a method for optical detection of an adjoining of a material component to a sensor material with the air of biological, chemical or physical interaction and device for carrying out said method in the same field of endeavor as Olesen, as it solves the mutual problem of detecting biological components of a liquid (Abstract).  Nikitin further discloses that the detection of polysaccharides can be an indicator for bacteria population in a liquid sample (Paragraph [0096]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Olesen by further detecting the presence of a secreted elevated polysaccharide as taught by Nikitin because Nikitin discloses the level of polysaccharide presence in a liquid sample also provides indication of the presence of microorganisms within said liquid sample (Nikitin, Paragraph [0096]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (herein referred to as “Olesen”, US Pat Pub. 2011/0261164) in view of Baba et al. (herein referred to as “Baba”, US 5774633) as applied to claim 1 above, and further in view of Adams et al. (herein referred to as “Adams”, US Pat Pub. 2007/0195324).
Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  Olesen discloses the fourth detection of an indicator organism (Figure 1; Paragraph [0089]; Paragraph [0094]; Paragraph [0099]; growth curves observed, determined, and reported of detected microorganisms; system also controls sample environment parameters such as ion concentrations and pH value of liquid), wherein the report second determination is further based on the fourth detection (Abstract; Paragraph [0024]; Paragraph [0025]; Paragraph [0156]; series of images may be performed, and quality threshold will ensure images not within quality range are discarded in analysis).
However, Olesen is silent on detecting the presence of an amoeboid, flagellate, ciliate, rotifer, and/or nematode.
Adams discloses systems and methods for detecting radiation, biotoxin, chemical, and biological warfare agents using a multiple angle light scattering (mals) instrument in the same field of endeavor as Olesen, as it solves the mutual problem of detecting particles within a liquid sample (Abstract; Paragraph [0003]).  Adams further discloses that the detection of amoeboids in treated water is imperative to ensure said water is safe for use (Paragraph [0123]).

Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the identification and the detection are performed using deep learning (Adams, Paragraph [0123]; Olesen, Paragraph [0094]; both references are implemented with algorithms or historical data to provide identification and detection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/17/2021